SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
75
KA 10-00285
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

MIGUEL A. TORRO-TORRES, ALSO KNOWN AS “MICKEY,”
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered November 30, 2009. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree and attempted murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court